Citation Nr: 0308698	
Decision Date: 05/08/03    Archive Date: 05/20/03

DOCKET NO.  99-22 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from March 1967 to April 
1988.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.


REMAND

The appellant (the daughter of the veteran) seeks service 
connection for the cause of her father's death.  According to 
the Certificate of Death, the veteran died suddenly on May 
25, 1998, due to, or as a consequence of, severe ischemic 
cardiomyopathy, due to, or as a consequence of, severe 
coronary artery disease.

In her Substantive Appeal, the appellant argued that a 
portion of the veteran's service medical records appeared to 
be "missing," in that only 39 pages of medical records were 
available for a military career that spanned more than 20 
years.  While at present, the veteran's claims folder does 
contain a number of service clinical records, it is unclear, 
given the length of the veteran's service, whether all 
available service medical records have been obtained.  
Accordingly. further development in this area will be 
undertaken prior to a final adjudication of the appellant's 
claim.

The Board further notes that, in correspondence of September 
1998, the appellant indicated that the veteran had received 
treatment for his heart condition from three private 
physicians, Drs. Moreno, Palmer, and Zargaran.  Currently 
contained in the veteran's claim folder is a very brief 
statement from Dr. Moreno, but nothing from Drs. Palmer or 
Zargaran.  Moreover, there is no record of the private 
hospitalization during which the veteran presumably underwent 
coronary artery bypass grafting in September 1995.

Finally, during the pendency of this appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) was signed into law.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
VA has promulgated regulations to implement the provisions of 
this law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  The VCAA and implementing regulations essentially 
provide that the VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Under the VCAA, the VA has a duty to notify the 
claimant and his (or her) representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The Board finds that, despite the fact that this file was in 
the RO's possession until March 2003, giving the RO ample 
opportunity to fulfill the requirements of the VCAA, the RO 
did not provide the appellant and her representative with 
either notice of the VCAA, or adequate notice of the 
information and evidence needed to substantiate her claim, 
and that this lack of notice constitutes a violation of her 
due process rights.  Hence, the case must be remanded to the 
RO so that the appellant and her representative may be 
provided with such notice.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the National 
Personnel Records Center and/or the 
appropriate service department with a 
request that they provide any 
(additional) service medical records for 
the veteran which have not already been 
furnished to the RO.  Such records, when 
received, should be made a part of the 
veteran's claims folder.

2.  The RO should then contact the 
appellant, with a request that she 
provide the correct present address(es) 
for Drs. Zargaran, Niberto Moreno, and 
Roger Palmer.  Upon receipt of such 
information, the RO should contact each 
of those physicians with a request that 
they provide a copy of any and all 
records of treatment of the veteran for 
heart disease, or any other disability.  
The appellant should be requested to sign 
the necessary authorization for release 
of such records to the VA.

3.  The RO should then review the claims 
file, and ensure that all notification 
and development action required by the 
VCAA is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and in 38 C.F.R. § 3.159 
(2002) are fully complied with and 
satisfied.  After the appellant and her 
representative have been given notice 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), they should be 
given an ample opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




